[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                     FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                                July 30, 2008
                              No. 07-15920                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                  D. C. Docket No. 07-00015-CR-01-BBM-1

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

TALBIN D. ANDREWS,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________

                               (July 30, 2008)

Before BIRCH, DUBINA and PRYOR, Circuit Judges.

PER CURIAM:

     Talbin Andrews appeals his sentence of imprisonment for 46 months for
bank robbery. 18 U.S.C. § 2113(a), (d). Andrews argues that his sentence is

unreasonable. We affirm in part but vacate and remand in part with instructions to

correct a clerical error.

       When we review a sentence for reasonableness, we apply a deferential

standard of review for abuse of discretion. See Gall v. United States, 552 U.S. __,

128 S.Ct. 586, 597 (2007). We reverse only if we conclude “that the district court

has made a clear error of judgment.” United States v. Pugh, 515 F.3d 1179, 1191

(11th Cir. 2008) (citations omitted). The party challenging the sentence “bears the

burden of establishing that the sentence is unreasonable in the light of [the] record

and the factors in section 3553(a).” United States v. Talley, 431 F.3d 784, 788

(11th Cir. 2005); 28 U.S.C. § 3553(a). Although we do not apply a presumption of

reasonableness, we ordinarily expect a sentence that falls within the guidelines

range to be reasonable. See Talley, 431 F.3d at 787-88.

       Andrews’s sentence is reasonable. His sentence is at the low-end of the

guidelines range. The district court considered the relevant sentencing factors,

including the purposes of sentencing and Andrews’s history and characteristics,

and it determined, without any clear error in judgment, that a sentence of

imprisonment for 46 months was sufficient but not greater than necessary. We

affirm that decision.



                                           2
      The government raises an issue regarding the inconsistencies between the

term of supervised release imposed by the district court at sentencing and the term

of supervised release specified in the judgment and commitment order. We have

explained that “purely clerical errors may be corrected by the district court

pursuant to Rule 36, and it is always the oral sentence that controls.” United States

v. Morrison, 204 F.3d 1091 (11th Cir. 2000). We may sua sponte notice a clerical

error in the judgment and remand with instructions to correct the error. See United

States v. Anderton, 136 F.3d 747, 751 (11th Cir. 1998). Because the judgment and

commitment order does not accurately reflect the term of supervised release

imposed by the district court, a remand is ordered for the limited purpose of

correcting the judgment and commitment order to reflect the correct period of

supervised release announced at sentencing.

      We affirm Andrews’s sentence but remand for the limited purpose of

correcting the clerical error in the judgment.

      AFFIRMED in PART; VACATED and REMANDED in PART.




                                           3